[Cite as State v. Lane, 2010-Ohio-4819.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                ALLEN COUNTY



STATE OF OHIO,                                            CASE NO. 1-10-10

   PLAINTIFF-APPELLEE,

  v.

EARNEST LANE,                                               OPINION

   DEFENDANT-APPELLANT.



                   Appeal from Allen County Common Pleas Court
                            Trial Court No. CR00 04 0159

                                      Judgment Affirmed

                             Date of Decision: October 4, 2010




APPEARANCES:

        Kenneth J. Rexford, for Appellant

        Jana E. Emerick, for Appellee
Case No. 1-10-10




PRESTON, J.

      {¶1} Defendant-appellant, Earnest Lane (hereinafter “Lane”), appeals the

Allen County Court of Common Pleas’ December 28, 2010 judgment entry of re-

sentencing. For the reasons that follow, we affirm.

      {¶2} This appeal stems from the events that took place on March 29,

2000, when allegedly Lane and nine other individuals planned an armed robbery

and firebombing of a house on Leland Avenue in Lima, Ohio, for the purpose of

stealing a large amount of cocaine. As a result of the firebombing, five persons

living in the Leland Avenue residence died, including four children.

      {¶3} Lane, and the nine other co-defendants, were indicted on April 19,

2000. Lane was indicted as follows: one count of complicity to aggravated arson

in violation of R.C. 2909.02(A)(1), a felony of the first degree; one count of

complicity to aggravated robbery in violation of R.C. 2911.01(A)(1), with a

firearm specification pursuant to R.C. 2941.141(A), a felony of the first degree;

and five counts of complicity to aggravated murder in violation of R.C.

2903.01(B). On May 2, 2000, Lane was arraigned and entered pleas of not guilty

on all counts in the indictment, and attorney Jerome Doute was appointed to

represent him.

      {¶4} On August 4, 2000, Lane entered a negotiated plea of guilty to the

charges of complicity to aggravated arson and complicity to aggravated robbery,


                                       -2-
Case No. 1-10-10



without the firearm specification, and also entered guilty pleas to five counts of

complicity to involuntary manslaughter (having been reduced from the original

charges of complicity to aggravated murder). Pursuant to the negotiated plea, the

State dismissed an unrelated felony drug case that had been pending against Lane.

       {¶5} On November 16, 2000, Lane filed a motion to withdraw his guilty

plea on the basis that his attorney had misinformed him as to how many years in

prison Lane would have to serve. On December 29, 2000, Lane’s attorney, Doute,

filed a motion to withdraw as Lane’s counsel, and a hearing on that matter was

held on January 11, 2001. Subsequently, the trial court granted Doute’s motion to

withdraw, and appointed Lane another attorney, Gregory Donohue.

       {¶6} On February 22, 2001, a hearing was held on Lane’s motion to

withdraw his guilty plea, and, following the presentation of evidence, the trial

court overruled the motion.     Subsequently, on March 27, 2001, a sentencing

hearing was held in the case. Lane was sentenced to nine (9) years imprisonment

on the aggravated arson conviction, ten (10) years imprisonment on the aggravated

robbery conviction, and nine (9) years imprisonment on each of the involuntary

manslaughter convictions. The first nine (9) year term was ordered to be served

concurrently with the other five nine (9) year terms, but consecutive to the ten (10)

year term, for a total of nineteen (19) years imprisonment.




                                        -3-
Case No. 1-10-10



       {¶7} Thereafter, Lane filed a direct appeal challenging the trial court’s

denial of his motion to withdraw his guilty plea and argued that he had been

denied effective assistance of counsel. This Court overruled Lane’s assignments

of error and affirmed the judgment of conviction and sentence. State v. Lane, 3d

Dist. No. 1-01-69, 2001-Ohio-2299.

       {¶8} Then, eight years later, on December 2, 2009, Lane filed a motion

seeking a new sentencing hearing on the basis that the trial court had failed to

properly advise him of post-release control at the original sentencing.      On

December 23, 2009, a second sentencing hearing was held, after which time the

trial court ordered Lane to serve the same sentence to which Lane had originally

been sentenced, and the trial court provided to Lane the correct information

pertaining to post-release control.

       {¶9} Lane now appeals and raises seven assignments of error for our

review. For ease of our discussion, we elect to address Lane’s first and second

assignments of error together.

                           ASSIGNMENT OF ERROR NO. I

       THE TRIAL COURT VIOLATED CRIMINAL RULE 11 IN
       ACCEPTING THIS PLEA.

                           ASSIGNMENT OF ERROR NO. II

       THE PLEA BY MR. LANE WAS NOT KNOWING,
       VOLUNTARY, AND INTELLIGENT BECAUSE THE TRIAL
       COURT DECLINED TO ADVISE MR. LANE THAT THE


                                      -4-
Case No. 1-10-10



       SENTENCE WOULD INCLUDE MANDATORY POST-
       RELEASE CONTROL AND OTHERWISE ERRED IN THE
       ADVICE.

       {¶10} In his first assignment of error, Lane argues that his guilty plea was

invalid and that it should be set aside. Specifically, Lane argues that his plea was

not knowing, voluntary, and intelligent because the trial court failed to inform him

that his post-release control was mandatory and that he would be subject to

additional sanctions for felony violations while on post-release control. With

respect to his second assignment of error, Lane alleges the same particular error

but claims that it raises an issue of constitutional law.

       {¶11} First, Lane argues that the trial court should not have accepted his

plea because he did not actually enter the guilty plea himself; rather, his defense

counsel tendered the plea on his behalf. However, despite Lane’s assertions, this

Court has stated that “Crim.R. 11 does not require that the defendant himself must

orally give his plea to the trial court, thereby not prohibiting the defendant’s

counsel from orally entering the plea, as long as the remainder of Crim.R. 11 is

complied with.” State v. Nathan (1995), 99 Ohio App.3d 722, 725-26, 651 N.E.2d

1044. See, also, State v. Harvey, 3d Dist. No. 1-09-47, 2010-Ohio-1628, ¶7.

“When an accused is present in the court; when the record shows clearly that he

knew and understood what was being done; and when it is clear that he acquiesced

in a guilty plea entered for him by his attorney; then the plea has the exact same



                                         -5-
Case No. 1-10-10



force and effect as though he had personally spoken the words of the attorney.”

Harvey, 2010-Ohio-1628, at ¶7, citing State v. Keaton (Jan. 14, 2000), 2nd Dist.

No. 98 CA 99, at *5, citing U.S. v. Denniston (C.A.2, 1937), 89 F.2d 696, 698.

Therefore, we reject Lane’s argument that his plea was invalid because his

attorney entered it for him, especially in light of our finding below that the record

demonstrates that Lane knew and understood what was being done.

       {¶12} Next, Lane argues that by failing to inform him at the change of plea

hearing that his sentence would include a mandatory period of post-release

control, and by failing to inform him that if he committed a felony while on post-

release control he could be sent back to prison, the trial court failed to inform him

of the potential penalties involved. In support of his argument that his plea was

not knowing, voluntary, and intelligent because the trial court failed to clearly

state that his post-release control was mandatory Lane points to the Ohio Supreme

Court’s decision in State v. Sarkozy, 117 Ohio St.3d 86, 2008-Ohio-509, 881

N.E.2d 1224.

       {¶13} Crim.R. 11 governs the process of entering a plea and requires that

the trial court personally address a defendant to determine if the plea is voluntary,

and that the defendant understands both the plea itself as well as the rights waived

by pleading guilty. Crim.R. 11(C)(2). Specifically, Crim.R. 11(C) states that a

trial court cannot accept a guilty plea without first advising the defendant of the



                                        -6-
Case No. 1-10-10



consequences of the plea, including the maximum penalty for the offense or

offenses at issue. Post-release control is considered part of an offender’s sentence,

and because Lane intended to plead guilty to a number of first-degree felonies, the

trial court was statutorily required to inform him that he would be subject to a

mandatory period of five years post-release control if he were ever released from

prison. See R.C. 2967.28(B)(1); Sarkozy, 2008-Ohio-509, paragraph two of the

syllabus.

       {¶14} In State v. Sarkozy, the Ohio Supreme Court held that “[i]f the trial

court fails during the plea colloquy to advise a defendant that the sentence will

include a mandatory term of postrelease control, the court fails to comply with

Crim.R. 11, and the reviewing court must vacate the plea and remand the cause.”

2008-Ohio-509, at ¶25.       Crim.R. 11(C) relates both to constitutional and

nonconstitutional rights, and it is the nature of the right affected from the trial

court’s alleged error involving a Crim.R. 11(C) violation that determines the

standard to be applied, which will then determine whether the violation invalidates

the plea. State v. Veney, 120 Ohio St.3d 176, 2008-Ohio-5200, 897 N.E.2d 621,

¶¶13-21. Despite Lane’s arguments to the contrary, the right to be informed at the

time of plea of the maximum sentence that could be imposed upon conviction is a

nonconstitutional right under Crim.R. 11 analysis. State v. Fleming, 6th Dist. No.

OT-07-024, 2008-Ohio-3844, ¶10. As such, where a nonconstitutional right is



                                        -7-
Case No. 1-10-10



involved, this Court looks at whether the trial court substantially complied with

the requirements of Crim.R. 11 and will not reverse unless prejudice occurred.

Veney, 2008-Ohio-5200, at ¶¶14-17; Sarkozy, 2008-Ohio-509, at ¶¶19-23; State v.

Griggs, 103 Ohio St.3d 85, 2004-Ohio-4415, 814 N.E.2d 51, ¶12. “Substantial

compliance means that under the totality of the circumstances the defendant

subjectively understands the implications of his plea and the rights he is waiving.”

State v. Moore, 3d Dist. Nos. 6-07-03, 6-07-04, 2007-Ohio-6018, ¶12. See, also,

Sarkozy, 2008-Ohio-509, at ¶20, quoting Griggs, 2004-Ohio-4415, at ¶12. “‘The

test for prejudice is ‘whether the plea would have otherwise been made.’”

Sarkozy, quoting Griggs, 2004-Ohio-4415, at ¶12. While we find that the trial

court did misinform Lane concerning his post-release control at the time of his

plea hearing, after reviewing the record, we believe that the trial court

substantially complied with Crim.R. 11, and that Lane understood the

consequences of pleading guilty, including the maximum amount of penalty he

faced.

         {¶15} First of all, we disagree with Lane’s assertions that the trial court

was required to inform him at the change of plea hearing of the possibility that it

could impose a prison term for committing a new felony while on mandatory post-

release control. Because this is a matter within the trial court’s discretion there is

only the potential for the imposition of that penalty. As such, a trial court is not



                                         -8-
Case No. 1-10-10



required to inform a defendant of this possibility at the time of a guilty plea in

order to substantially comply with Crim.R. 11(C)(2)(a). State v. Lamb, 156 Ohio

App.3d 128, 2004-Ohio-474, 804 N.E.2d 1027, ¶17. See, also, State v. Susany,

7th Dist. No. 07 MA 7, 2008-Ohio-1543, ¶95 (finding that there is no authority

that states a defendant must be advised that upon the commission of a new

offense, a defendant is subject to additional prison time for any felony committed

while on postrelease control; failing to so advise a defendant will still result in

substantial compliance with Crim.R. 11(C)(2)(a)); State v. Mullins, 12th Dist. No.

CA2007-01-028, 2008-Ohio-1995, ¶¶12-13 (finding no error in the trial court’s

failure, at appellant’s original sentencing hearing, to inform him of the potential

sentence for committing a new felony while on postrelease control); State v.

Witherspoon, 8th Dist. No. 90498, 2008-Ohio-4092, ¶¶ 17-19 fn. 11. (stating that

“although defendants were not apprised of all the ramifications of their postrelease

control, as long as they were advised that their liberty could continue to be

restrained after sentencing, this provided adequate notice”).

       {¶16} Second, the trial court did advise Lane that he would be subject to

post-release control once he was released from any prison term that it might

impose; moreover, the trial court explained that Lane could go back to prison for

up to one-half of his sentence if he violated post-release control. (State’s Ex. AA,

Aug. 4, 2000 Tr. at 7). While the trial court incorrectly informed Lane that he



                                        -9-
Case No. 1-10-10



would be subject to post-release control for a period of “up to five (5) years,”

instead of the statutorily mandated five-year term of post-release control, the

written plea agreement accurately stated that Lane would serve a five-year term of

post-release control. Moreover, at the change of plea hearing, Lane stated that he

understood the terms of the negotiated plea agreement, and that he had no

questions of his attorney, and that he did not need the trial court to explain to him

anything regarding the plea agreement. Thus, Lane had notice that he would

receive a term of five years of post-release control, and that if he violated the

terms of his post-release control, he could serve up to one-half of his original

prison sentence.    Under these circumstances, we hold that the trial court

substantially complied with Crim.R. 11(C)(2)(a). State v. Alfarano, 1st Dist. No.

C-061030, 2008-Ohio-3476, ¶6, citing State v. Moviel, 8th Dist. No. 86244, 2006-

Ohio-697, ¶¶17-23, overruled on other grounds in In re Ohio Criminal Sentencing

Statutes Cases, 110 Ohio St.3d 156, 2006-Ohio-4086, 852 N.E.2d 156. See, also,

State v. Shaffer, 11th Dist. No. 2009-L-054, 2010-Ohio-1276, ¶31; State v. Hunter,

1st Dist. No. C-080730, 2009-Ohio-3259, ¶21 fn. 22; State v. Smiley, 5th Dist. No.

2008 CA 00192, 2009-Ohio-3269, ¶29; State v. Fleming, 6th Dist. No. 0T-07-024,

2008-Ohio-3844. Additionally, we note that Lane has not alleged that he would

not have entered a guilty plea to the charge had he again been advised that his

post-release control was a mandatory five years. In fact, the evidence in the record



                                       - 10 -
Case No. 1-10-10



indicates that it was the length of the imprisonment, not the length of the post-

release control, which Lane alleged was critical to the plea agreement. Thus, Lane

has not demonstrated any prejudice resulting from the misinformation about post-

release control.

       {¶17} Furthermore, even though Lane relies on the Supreme Court’s ruling

in Sarkozy, we find Sarkozy distinguishable from the facts of this case.       In

Sarkozy, the Ohio Supreme Court disagreed with the court of appeals’ finding that

there had been substantial compliance because essentially there had been no

compliance with Crim.R. 11. “The trial court did not merely misinform Sarkozy

about the length of his term of postrelease control. Nor did the court merely

misinform him as to whether postrelease control was mandatory or discretionary.

Rather, the court failed to mention postrelease control at all during the plea

colloquy. Because the trial court failed, before it accepted the guilty plea, to

inform the defendant of the mandatory term of postrelease control, which was part

of the maximum penalty, the court did not meet the requirements of Crim.R.

11(C)(2)(a).”      Sarkozy, 2008-Ohio-509, at ¶22.      Thus, we find Sarkozy

distinguishable, because unlike where a trial court completely failed to mention

post-release control during the plea colloquy, here the trial court just failed to

inform Lane about whether the five year term was mandatory or discretionary.




                                      - 11 -
Case No. 1-10-10



       {¶18} Lane’s first and second assignments of error are, therefore,

overruled.

                      ASSIGNMENT OF ERROR NO. III

       THE TRIAL COURT ABUSED ITS DISCRETION IN
       DENYING THE DEFENSE MOTION TO WITHDRAW HIS
       PLEA.

       {¶19} In his third assignment of error, Lane argues that the trial court erred

in overruling his motion to withdraw his guilty plea.

       {¶20} “When a defendant enters a plea in a criminal case, the plea must be

made knowingly, intelligently, and voluntarily.” State v. Engle (1996), 74 Ohio

St.3d 525, 527, 660 N.E.2d 450; State v. Horch, 154 Ohio App.3d 537, 2003-

Ohio-5135, 797 N.E.2d 1051, ¶3 (citations omitted); State v. Bush, 3d Dist. No.

14-2000-44, 2002-Ohio-6146, ¶10 (citations omitted). Furthermore, Crim.R. 32.1

governs motions to withdraw guilty pleas, and provides, “[a] motion to withdraw a

plea of guilty or no contest may be made only before sentence is imposed; but to

correct manifest injustice the court after sentence may set aside the judgment of

conviction and permit the defendant to withdraw his or her plea.” While Crim.R.

32.1 provides a standard by which post-sentence withdrawals of guilty pleas may

be evaluated, i.e. the “manifest injustice” standard, the Ohio Supreme Court has

determined that a pre-sentence motion to withdraw a guilty plea should be “freely

allowed and treated with liberality.” Xie, 62 Ohio St.3d at 521-26, paragraph one



                                       - 12 -
Case No. 1-10-10



of the syllabus; State v. Fulk, 3d Dist. No. 15-04-17, 2005-Ohio-2506.

Nevertheless, “[a] defendant does not have an absolute right to withdraw a guilty

plea prior to sentencing.” State v. Xie (1992), 62 Ohio St.3d at 521, paragraph one

of the syllabus.

       {¶21} In considering a presentence motion to withdraw a guilty plea, the

trial court must conduct a hearing to determine whether there is a reasonable and

legitimate basis for allowing the defendant to withdraw his plea. Id. Some of the

factors that are weighed in considering the trial court’s decision on a presentence

motion to withdraw a plea are as follows: (1) whether the state will be prejudiced

by withdrawal; (2) the representation afforded to the defendant by counsel; (3) the

extent of the Crim.R. 11 plea hearing; (4) the extent of the hearing on the motion

to withdraw; (5) whether the trial court gave full and fair consideration to the

motion; (6) whether the timing of the motion was reasonable; (7) the reasons for

the motion; (8) whether the defendant understood the nature of the charges and

potential sentences; and (9) whether the accused was perhaps not guilty or had a

complete defense to the charge. State v. Griffin (2001), 141 Ohio App.3d 551,

554, 752 N.E.2d 310.

       {¶22} Ultimately, it is within the sound discretion of the trial court to

determine what circumstances justify granting a presentence motion to withdraw a

guilty plea. Id., at paragraph two of the syllabus. As a result, appellate review of



                                       - 13 -
Case No. 1-10-10



the trial court’s denial of a motion to withdraw a guilty plea is limited to whether

the trial court abused its discretion. State v. Nathan (1995), 99 Ohio App.3d 722,

725, 651 N.E.2d 1044, citing State v. Smith (1977), 49 Ohio St.2d 261, 361 N.E.2d

1324.    An abuse of discretion connotes more than an error of judgment and

implies that the trial court acted unreasonably, arbitrarily, or unconscionably.

Blakemore v. Blakemore (1983), 5 Ohio St.3d 217, 219, 450 N.E.2d 1140. When

applying an abuse of discretion standard, a reviewing court may not simply

substitute its judgment for that of the trial court. Id. After reviewing the record,

we believe that the trial court did not abuse its discretion in denying Lane’s motion

to withdraw his guilty plea.

        {¶23} In particular, Lane argues that under Sarkozy when a trial court fails

during the plea colloquy to advise a defendant that the sentence will include a

mandatory term of postrelease control, a defendant has a right to withdraw his

guilty plea, and this motion to withdraw a guilty plea must be considered as a

presentenced motion under Crim.R. 32.1. However, we note that Lane’s original

motion to withdraw his guilty plea was filed and ruled upon prior to his first

sentencing hearing, and that Lane never filed another motion to withdraw his

guilty plea even after he had filed a motion for re-sentencing in 2009.

        {¶24} Lane entered into his plea on August 4, 2000, and on November 16,

2000 Lane filed a motion to withdraw his guilty plea. Although the trial court



                                       - 14 -
Case No. 1-10-10



originally sentenced Lane on March 27, 2001, prior to sentencing, the trial court

held a hearing on Lane’s motion to withdraw on February 22, 2001.

Subsequently, following the presentation of the evidence, the trial court denied

Lane’s motion to withdraw his guilty plea, and as we already stated, contrary to

Lane’s assertions, there was never another motion to withdraw his guilty plea filed

before or after he was sentenced in 2009. Thus, Lane’s motion to withdraw was

treated as a presentence motion, and as such, it was liberally construed.

       {¶25} Despite this liberality, the trial court still denied Lane’s motion to

withdraw his guilty plea. After the presentation of evidence, reviewing the change

of plea hearing of August 4, 2000, and the applicable statutes and law, the trial

court methodically went through and considered each of the nine factors. (Feb.

22, 2001 Tr. at 26). Specifically, the trial court stated that with respect to any

prejudice to the State, the State had nolled other pending charges as part of the

negotiated plea agreement, and Lane had provided a sworn statement to the State

indicating his involvement. (Id. at 26-27). Moreover, the trial court reviewed the

Crim.R. 11 hearing transcript and found that it had fully advised Lane of his

rights, that his counsel had been highly competent, and that Lane had

acknowledged at the Crim.R. 11 hearing that he had been satisfied with his

counsel. (Id. at 27-28). The trial court noted that Lane had been specifically

asked at the change of plea hearing if he had any question or if there was anything



                                       - 15 -
Case No. 1-10-10



he did not understand, and Lane replied “no.” (Id. at 27-28). While the trial court

found that Lane had made his motion to withdraw within a reasonable amount of

time (approximately three months later), and although Lane claimed that he had

been told by his attorney that he would only receive seven years imprisonment, the

trial court found that the record demonstrated otherwise.             (Id. 29-30).   In

particular, the trial court highlighted the portion of the change of plea hearing in

which it had specifically asked Lane whether he understood that all of the offenses

he was pleading to were first degree felonies, that the State was recommending a

total of twenty (20) years, and that the trial court was not bound to follow the

State’s recommendation. (Id. at 29-30). Furthermore, the trial court found that

Lane had made his plea knowingly, voluntarily, and intelligently – that he had

understood the conditions and the possible sentences and the discretion the court

had in its sentencing. (Id.). Finally, the trial court found that there was nothing in

the record that illustrated that Lane was perhaps not guilty or had a defense to the

charges, and in fact, Lane had made a statement under oath which clearly

indicated his involvement in the criminal activity. (Id. at 30-31).

       {¶26} Based upon the record before this Court, we find that the trial court

granted a full hearing and gave a great deal of consideration to Lane’s motion.

Given the evidence and the trial court’s extensive analysis, we cannot find that the




                                        - 16 -
Case No. 1-10-10



trial court abused its discretion in denying Lane’s motion to withdraw his guilty

plea.

        {¶27} Lane’s third assignment of error is, therefore, overruled.

                             ASSIGNMENT OF ERROR NO. IV

        THE SENTENCE IMPOSED IN THIS CASE WAS IMPOSED
        BY APPLICATION OF LAW THAT IS AND WAS
        UNCONSTITUTIONAL, IN VIOLATION OF MANY RIGHTS
        UNDER THE UNITED STATES CONSTITUTION.

        {¶28} In his fourth assignment of error, Lane argues that his sentence was

“imposed by application of law that is and was unconstitutional, in violation of

many rights under the United States Constitution.” In particular, Lane cites to

State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d 470, and claims that

when he had been sentenced originally, the effect of the Foster ruling had been

inapplicable, but now because his original sentence was void, when he was

resentenced on December 23, 2009, Foster’s ruling should have been applied.

        {¶29} In State v. Foster, the Ohio Supreme Court declared unconstitutional

those portions of the felony sentencing statutes that required judicial fact-finding

before the trial court could impose a prison sentence. 2006-Ohio-856, at ¶100.

Subsequently, the Supreme Court excised those provisions that related to judicial

fact-finding   from    the    sentencing     statutes,   specifically   including   R.C.

2929.14(E)(4) and R.C. 2929.41(A). Id. at ¶97. As a result of the excision of

those unconstitutional provisions, the Court ultimately held that, “[t]rial courts


                                           - 17 -
Case No. 1-10-10



have full discretion to impose a prison sentence within the statutory range and are

no longer required to make findings or give their reasons for imposing maximum,

consecutive, or more than the minimum sentences.” Id. at paragraph seven of the

syllabus.

       {¶30} However, a trial court must still consider the overall purposes of

sentencing as set forth in R.C. 2929.11, as well as the factors relating to the

seriousness of the offense and recidivism of the offender under R.C. 2929.12 when

sentencing an offender. State v. Smith, 3d Dist. No. 2-06-37, 2007-Ohio-3129,

¶26, citing State v. Mathis, 109 Ohio St.3d 54, 2006-Ohio-855, 846 N.E.2d 1, ¶38.

But, under R.C. 2929.12, a sentencing court is not required to use specific

language regarding its consideration of the seriousness and recidivism factors. Id.,

citing State v. Sharp, 10th Dist. No. 05AP-809, 2006-Ohio-3448; State v. Amett

(2000), 88 Ohio St.3d 208, 205, 724 N.E.2d 793; State v. McAdams, 162 Ohio

App.3d 318, 2005-Ohio-3895, 833 N.E.2d 373; State v. Patterson, 8th Dist. No.

84803, 2005-Ohio-2003. Further, there is no requirement in R.C. 2929.12 that the

trial court state on the record that it has considered the statutory criteria or even

discussed them. Id., citing State v. Polick (1995), 101 Ohio App.3d 428, 431, 655

N.E.2d 820; State v. Gant, 7th Dist. No. 04-MA-252, 2006-Ohio-1469 (nothing in

R.C. 2929.12 or the decisions of the Ohio Supreme Court imposes any duty on the




                                       - 18 -
Case No. 1-10-10



trial court to set forth its findings); State v. Hughes, 6th Dist. No. WD-05-024,

2005-Ohio-6405.

        {¶31} In this assignment of error, Lane summarily argues that Foster was

applicable at his re-sentencing hearing, however, despite Lane’s citation to Foster,

Lane does not separately argue the particular claimed error nor does he provide

any reasons in support of his contentions. App.R. 16(A)(7). Accordingly, we may

disregard this assignment of error pursuant to App.R. 12(A)(2). Nevertheless,

despite Lane’s general citation to Foster, we find that the record demonstrates that

the trial court did consider Foster’s ruling at Lane’s re-sentencing hearing in

December 2009.      At the re-sentencing hearing, the trial court specifically stated

that:

        [t]he Court finds in this particular instance that in making its
        sentencing in effect reiterating what it had previously sentenced
        you to. At least Foster indicates that the same findings can be
        made advisory and the Court has reviewed those and makes
        those same findings, advisory, * * * At the time of the original
        sentencing before Foster there was various findings that had
        been made and the Court would incorporate those for advisory.
        But in addition, even if today’s law applies in that regard as well,
        the consecutive sentences imposed herein are as a result of the
        Court’s discretion as well, pursuant to State v. Johnson, 116
        Ohio State 541 and the finding that – further that the defendant
        was involved in committing one of the worst form of offenses in
        which 5 people died.




                                       - 19 -
Case No. 1-10-10



        {¶32} (Dec. 23, 2009 Tr. at 21-23). Thus, given the fact that the trial court

did consider and apply Foster to Lane’s re-sentencing, we find Lane’s arguments

meritless.

        {¶33} Lane’s fourth assignment of error is, therefore, overruled.

                                 ASSIGNMENT OF ERROR NO. V

        THE INDICTMENT AGAINST MR. LANE WAS FATALLY
        DEFECTIVE, AS A RESULT OF WHICH MR. LANE WAS
        DENIED DUE PROCESS OF LAW AS A STRUCTURAL
        ERROR OCCURRED, AS WELL AS PLAIN ERROR, AS TO
        ALL SEVEN (7) COUNTS IN THE INDICTMENT.

        {¶34} In his fifth assignment of error, Lane argues that the indictment

issued on April 19, 2000, was flawed in that it failed to appropriately set forth the

requisite mental culpability in each count contained therein. In support of his

position, Lane relies on the proposition of law stated by the Ohio Supreme Court

in State v. Colon, 119 Ohio St.3d 204, 2008-Ohio-3749, 893 N.E.2d 169. In

Colon, the Court held that “when an indictment fails to charge a mens rea element

of a crime and the defendant fails to raise that defect in the trial court, the

defendant has not waived the defect in the indictment.” Id. at ¶45.1

        {¶35} However, the defendant in Colon did not plead guilty like Lane did

herein, and this Court has previously stated that a guilty plea waives the right to



1
 While this Court still maintains its position in this assignment of error, we note that the Ohio Supreme
Court recently released State v. Horner, Slip Opinion No. 2010-Ohio-3830, in which the Court appears to
have overruled its prior holding in Colon.


                                                  - 20 -
Case No. 1-10-10



challenge any alleged defects in an indictment. State v. Gant, 3d Dist. No. 1-08-

22, 2008-Ohio-5406, ¶13. “The plea of guilty is a complete admission of the

defendant’s guilt.”   Crim.R. 11(B)(1).    Accordingly, “[b]y entering a plea of

guilty, the accused is not simply stating that he did the discrete acts described in

the indictment; he is admitting guilt of a substantive crime.” State v. Kitzler, 3d

Dist. No. 16-02-06, 2002-Ohio-5253, ¶12, citing State v. Barnett (1991), 73 Ohio

App.3d 244, 248, 596 N.E.2d 1101, quoting United States v. Broce (1989), 488

U.S. 563, 570, 109 S.Ct. 757, 102 L.Ed.2d 927. See, also, McCarthy v. U.S.

(1969), 394 U.S. 459, 466, 89 S.Ct. 1166, 22 L.Ed.2d 418.            Therefore, “[a]

criminal defendant who pleads guilty is limited on appeal; he may only attack the

voluntary, knowing, and intelligent nature of the plea and ‘may not thereafter raise

independent claims relating to the deprivation of constitutional rights that occurred

prior to the entry of the guilty plea.’” State v. Woods, 3d Dist. No. 1-05-82, 2006-

Ohio-2368, ¶14, quoting State v. Spates (1992), 64 Ohio St.3d 269, 272, 595

N.E.2d 351, citing Tollett v. Henderson (1973), 411 U.S. 258, 267, 93 S.Ct. 1602,

26 L.Ed.2d 235. See, also, State v. Barton, 108 Ohio St.3d 402, 2006-Ohio-1324,

844 N.E.2d 307, ¶73; State v. Fitzpatrick, 102 Ohio St.3d 321, 2004-Ohio-3167,

810 N.E.2d 927, ¶78; Ross v. Auglaize Cty. Common Pleas Court (1972), 30 Ohio

St.2d 323, 285 N.E.2d 25; State v. Gant, 3d Dist. No. 1-08-22, 2008-Ohio-5406,




                                       - 21 -
Case No. 1-10-10



¶13 (Colon defect waived by guilty plea); State v. McGinnis, 3d Dist. No. 15-08-

07, 2008-Ohio-5825, ¶26 (same); State v. Morgan, 181 Ohio App.3d 747, 2009-

Ohio-1370, 910 N.E.2d 1075, ¶28 (same); State v. Easter, 2nd Dist. No. 22487,

2008-Ohio-6038, ¶¶26-28 (same); State v. Haney, 180 Ohio App.3d 554, 2009-

Ohio-149, 906 N.E.2d 472, ¶18 (same); State v. Smith, 6th Dist. No. L-07-1346,

2009-Ohio-48, ¶10 (same); State v. Cain, 7th Dist. No. 08 MA 123, 2009-Ohio-

1015, ¶¶11-12 (same); State v. Hayden, 8th Dist. No. 90474, 2008-Ohio-6279, ¶6

(same); State v. West, 3d Dist. No. 14-08-34, 2009-Ohio-6160, ¶6; State v. Banks,

8th Dist. No. 93880, 2010-Ohio-1762, ¶¶11-12.          And, as we stated above in

Lane’s third assignment of error, we believe that the record clearly supports the

finding that Lane entered into his guilty plea in a knowing, intelligent, and

voluntary manner, and that he was fully aware of the potential consequences of his

plea.

        {¶36} Accordingly, Lane has waived any alleged defect in his indictment

by pleading guilty to the substantive offenses of aggravated robbery, aggravated

arson, and involuntary manslaughter.

        {¶37} Lane’s fifth assignment of error is, therefore, overruled.

                          ASSIGNMENT OF ERROR NO. VI

        MR. LANE WAS DENIED THE EFFECTIVE ASSISTANCE
        OF TRIAL COUNSEL FOR FAILURE TO EXAMINE PRIOR
        COUNSEL AS WITNESSES [SIC] TO THE MOTION TO
        WITHDRAW PLEA.


                                        - 22 -
Case No. 1-10-10




       {¶38} In his sixth assignment of error, Lane argues that he was denied

effective assistance of counsel from his second attorney, Gregory Donohue, at the

February 22, 2001 hearing on his motion to withdraw his guilty plea. Specifically,

Lane claims that his second attorney was ineffective because he did not call his

prior attorney as a witness at his motion to withdraw hearing. The basis of Lane’s

motion to withdraw was that his prior attorney had erroneously told him about the

amount of prison time he would get as a result of him entering in a guilty plea.

       {¶39} As stated above, Lane was originally represented by attorney Jerome

Doute, who had represented Lane up through Lane’s change of plea hearing.

Subsequently, on November 16, 2000, Lane filed a motion to withdraw his guilty

plea on the basis that his attorney had misinformed him as to how many years in

prison he would have to serve. Soon after, on December 29, 2000, attorney

Jerome Doute filed a motion to withdraw as counsel, on the basis that privileged

conversations with Lane had resulted in Lane placing counsel in a position that

further action would result in a violation of the disciplinary rules. On January 11,

2001, following a hearing on the matter, the trial court granted Doute’s motion,

and then appointed attorney Gregory Donohue to represent Lane. On February 22,

2001, a hearing was held on Lane’s motion to withdraw, and after the presentation

of evidence, the trial court overruled Lane’s motion.




                                       - 23 -
Case No. 1-10-10



       {¶40} Lane now argues that his second attorney, Donohue, was ineffective

because he did not call Doute as a witness in order to question him as to what

advice he had given Lane with respect to the consequences of his guilty plea.

       {¶41} A defendant asserting a claim of ineffective assistance of counsel

must establish: (1) the counsel’s performance was deficient or unreasonable under

the circumstances; and (2) the deficient performance prejudiced the defendant.

State v. Kole (2001), 92 Ohio St.3d 303, 306, 750 N.E.2d 148, citing Strickland v.

Washington (1984), 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674. In order

to show counsel’s conduct was deficient or unreasonable, the defendant must

overcome the presumption that counsel provided competent representation and

must show that counsel’s actions were not trial strategies prompted by reasonable

professional judgment. Strickland, 466 U.S. at 687. Counsel is entitled to a strong

presumption that all decisions fall within the wide range of reasonable

professional assistance. State v. Sallie (1998), 81 Ohio St.3d 673, 675, 693 N.E.2d

267. Tactical or strategic trial decisions, even if unsuccessful, do not generally

constitute ineffective assistance. State v. Carter (1995), 72 Ohio St.3d 545, 558,

651 N.E.2d 965. Rather, the errors complained of must amount to a substantial

violation of counsel’s essential duties to his client. See State v. Bradley (1989), 42

Ohio St.3d 136, 141-42, 538 N.E.2d 373, quoting State v. Lytle (1976), 48 Ohio

St.2d 391, 396, 358 N.E.2d 623. Prejudice results when “there is a reasonable



                                        - 24 -
Case No. 1-10-10



probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Bradley, 42 Ohio St.3d at 142, citing

Strickland, 466 U.S. 691. “A reasonable probability is a probability sufficient to

undermine confidence in the outcome.” Bradley, 42 Ohio St.3d at 142; Strickland,

466 U.S. at 694.

       {¶42} Here, Lane claims that if his second attorney had called his first

attorney as a witness, it would have supported his claim that his first attorney had

given him bad advice. As a result, Lane now claims that he was prejudiced

because he would not have pled if he would have known that he could get more

than seven years in prison. However, “[t]he decision [of] whether to call a witness

is a trial tactic that generally will not sustain a claim of ineffective assistance.”

State v. Payton (1997), 124 Ohio App.3d 552, 559, 706 N.E.2d 842. Despite

Lane’s speculations that his first attorney believed that he would only get seven

years in prison, Lane has failed to point to any evidence to support his claim.

Even if it were true, though, any alleged errors concerning the possible sentence

made by his first attorney would not have been prejudicial to Lane as he was given

the correct information, both verbally and in writing, before he signed the plea

agreement and changed his plea. Furthermore, we note that his second attorney

presented evidence at the hearing and argued in favor of Lane’s position. Thus,




                                       - 25 -
Case No. 1-10-10



the failure to call his first attorney as a witness may have been trial strategy which

we will not find to be ineffective.

       {¶43} Lane’s sixth assignment of error is, therefore, overruled.

                          ASSIGNMENT OF ERROR NO. VII

       THE CONVICTIONS FOR COUNT 1 AND/OR COUNT 11
       SHOULD HAVE MERGED WITH THE CONVICTION(S)
       FOR COUNT(S) III THROUGH VII.

       {¶44} In his last assignment of error, Lane argues that the aggravated arson

conviction or the aggravated robbery conviction should have been merged into the

involuntary manslaughter convictions, on the basis that the crimes are allied

offenses of similar import.

       {¶45} First of all, Lane once again summarily argues that one of the

convictions should have merged with the involuntary manslaughter conviction

because they were allied offenses, and does not separately argue the particular

claimed error nor does he provide any reasons in support his contentions. App.R.

16(A)(7). Accordingly, we may disregard this assignment of error pursuant to

App.R. 12(A)(2). Nevertheless, despite Lane’s general argument, we find that the

record demonstrates that his involuntary manslaughter convictions were merged

with his aggravated arson conviction on the basis that they were allied offenses of

similar import. While we note that at the re-sentencing hearing the trial court

sentenced Lane on each conviction prior to merging the involuntary manslaughter



                                        - 26 -
Case No. 1-10-10



convictions and the arson conviction, the trial court later explicitly stated that

those “offenses merge with the same and similar animus.” (Dec. 23, 2009 Tr. at

22). And since the trial court also ran the involuntary manslaughter and arson

convictions concurrently, we find that no harm resulted from its failure to merge

prior to sentencing. State v. Tuggle, 6th Dist. No. L-07-1284, 2008-Ohio-5020,

¶138. Thus, we find Lane’s argument meritless.

       {¶46} Lane’s seventh assignment of error is, therefore, overruled.

       {¶47} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                               Judgment Affirmed

WILLAMOWSKI, P.J. concurs.

ROGERS, J., concurs, concurs in Judgment Only on Assignment No. 7.

/jnc




                                       - 27 -